Order filed November 3, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00506-CR
                                   ____________

                  RANDY RANDALL RODGERS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 14CR3525

                                      ORDER
      Neither the clerk’s record nor the reporter’s record in this case has been filed.
On August 23, 2016, the court granted appellant’s motion for an extension of time
to pay for the records until September 22, 2016.

      We order the district clerk to file the clerk’s record in this appeal by
December 2, 2016. The district clerk shall notify this court if appellant has not paid
or made arrangements to pay for the clerk’s record.
      On September 2, 2016, the court reporter notified the court that appellant had
not arranged to pay for the record. However, on September 30, 2016, appellant filed
a letter with the court, attached to which was an email from the court reporter dated
September 2, 2016, indicating payment arrangements had been made.

      We order Jennifer Hall, the official court reporter, to file the reporter’s record
in this appeal by December 2, 2016.

                                   PER CURIAM




                                          2